



Exhibit 10.13




EXECUTIVE SEVERANCE AGREEMENT


THIS EXECUTIVE SEVERANCE AGREEMENT (“AGREEMENT”) made and entered into on the
2nd day of January, 2017, by and between Simmons First National Corporation (the
“Company”), an Arkansas corporation, and Paul Kanneman (“Executive”).
RECITALS:


The Company acknowledges that the Executive is to significantly contribute to
the growth and success of the Company. As a publicly held corporation, a Change
in Control of the Company may occur with or without the approval of the Board of
Directors of the Company (“Board”). The Board also recognizes that the
possibility of such a Change in Control may contribute to uncertainty on the
part of senior management resulting in distraction from their operating
responsibilities or in the departure of senior management.


The Board believes that outstanding management is critical to advancing the best
interests of the Company and its shareholders. It is essential that the
management of the Company’s business be continued with a minimum of disruption
during any proposed bid to acquire the Company or to engage in a business
combination with the Company. The Company believes that the objective of
securing and retaining outstanding management will be achieved if certain of the
Company’s senior management employees are given assurances of employment
security so they will not be distracted by personal uncertainties and risks
created by such circumstances.


NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:


ARTICLE 1
TERM OF AGREEMENT


1.1    Term. This Agreement shall become effective as of the date on which it is
executed by the Company (“Effective Date”). The Agreement shall be effective for
thirty-six months (36) and will automatically be extended for twelve (12) months
as of each anniversary date of the Effective Date (“Agreement Term”) unless the
Agreement Term is terminated by the Company upon written notification to the
Executive, within thirty (30) days before an anniversary date of the Effective
Date, that the Agreement will terminate as of last day of the Agreement Term as
in effect immediately prior to such anniversary date.


Unless the Company has effectively terminated this Agreement as prescribed above
in this Section 1.1, in the event of a Change in Control, the Agreement Term
shall be amended to twenty­ four (24) months commencing upon the Change in
Control Date and shall then expire at the end of such twenty-four (24) month
period.


1.2    Change in Control. Change in Control shall mean a change in ownership or
control of the Company us defined in Treasury Regulation Section l .409A-3(i)(5)
or any subsequently applicable Treasury Regulation.


1.3    Control Change Date. Control Change Date means the date on which an event
described in Section 1.2 occurs. If a Change in Control occurs on account of a
series of transactions, the Control Change Date is the date of the last of such
transactions.


ARTICLE 2
TERMINATION OF EMPLOYMENT


2.1    General. Executive shall be entitled to receive Termination Compensation,
as defined in Section 2.5, according to this Article if:


(a)
the Executive’s employment is involuntarily terminated as specified in Section
2.2, or



(b)
the Executive voluntarily terminates employment as specified in Section 2.3.








--------------------------------------------------------------------------------





2.2    Termination by the Company.


(a)    Executive shall be entitled to receive Termination Compensation (as
described in Section 2.5) if during an Agreement Term, Executive’s employment is
terminated by the Company without Cause on or after a Control Change Date.


(b)    Executive shall be entitled to receive Termination Compensation (as
described in Section 2.5) if during an Agreement Term, Executive’s employment is
terminated by the Company without Cause within the 180 days immediately
preceding a Control Change Date.


(c)    Cause, means, for purposes of this Agreement, (i) willful and continued
failure by the Executive to perform his duties as established by the Board of
Directors of the Company; (ii) a material breach by the Executive of his
fiduciary duties of loyalty or care to the Company; (iii) conviction of a
felony; or (iv) willful, flagrant, deliberate and repeated infractions of
material published policies and procedures of the Company of which the Executive
has actual knowledge (“Cause Exception”). If the Company desires to discharge
the Executive under the Cause Exception, it shall give notice to the Executive
as provided in Section 2.7 and the Executive shall have thirty (30) days after
notice has been given to him in which to cure the reason for the Company’s
exercise of the Cause Exception. If the reason for the Company’s exercise of the
Cause Exception is timely cured by the Executive (as determined by a committee
appointed by the Board of Directors), the Company’s notice shall become null and
void.


2.3    Voluntary Termination. Executive shall be entitled to receive Termination
Compensation (as defined in Section 2.5) if a Change in Control occurs during an
Agreement Term, and the Executive voluntarily terminates employment during an
Agreement Term and within six (6) months following the occurrence of a Trigger
Event.


2.4    Trigger Event. A Trigger Event means, for purposes of this Agreement, the
occurrence of any one of the following events:


(a)
the failure by the Board to reelect or appoint the Executive to a position with
duties, functions and responsibilities substantially equivalent to the position
held by the Executive on the Control Change Date;



(b)
a material modification by the Board of the duties, functions responsibilities
of the Executive without his consent;



(c)
the failure of the Company to permit the Executive to exercise such
responsibilities as are consistent with the Executive’s position and are of such
a nature as are usually associated with such office of a corporation engaged in
substantially the same business as the Company;



(d)
the Company requires the Executive to relocate his employment more than fifty
(50) miles from his place of employment, without the consent of the Executive,
excluding reasonably required business travel or temporary assignments for a
reasonable period of time;



(e)
a reduction in Executive’s compensation or benefits; or



(f)     the Company shall fail to make a payment when due to the Executive.


2.5    Termination Compensation. Termination Compensation equal to two times
Executive’s Base Period Income shall be paid in a single sum payment in cash. If
at the time of the Executive’s termination of employment the Executive is not a
Specified Employee, then payment of the Termination Compensation to Executive
shall be made on the later of the thirtieth (30th) business day after
Executive’s employment termination or the first day of the month following
Executive’s employment termination. If at the time of the Executive’s
termination of employment the Executive is a Specified Employee, then payment of
the Termination Compensation to Executive shall be made on the first day of the
seventh (7th) month following the Executive’s employment termination.


2.6    Base Period Income. Executive’s Base Period Income equals the sum of (i)
his annual base salary as of Executive’s termination date, and (ii) the greater
of the average of any cash incentive bonus payable to Executive for the
Company’s last two completed fiscal years or the Executive’s target bonus
opportunity for the then current year under the Company’s annual incentive plan.







--------------------------------------------------------------------------------





2.7    Notice of Termination. Any termination by the Company under the Cause
Exception or by the Executive after a Trigger Event shall be communicated by
Notice of Termination to the other party hereto. A Notice of Termination shall
be a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the termination date is
other than the date of receipt of such notice, specifics the effective date of
termination.


2.8    Specified Employee. Specified Employee is a key employee (as defined in
section 416(i) of the Internal Revenue Code without regard to section 416(i)(5))
of the Employer (and all persons with whom the Employer would be considered a
single employer under section 414(b) or 414(c) of the Internal Revenue Code) any
stock of which is publicly traded on an established securities market or
otherwise. For this purpose, an employee is a key employee if he or she meets
the requirements of section 416(i) at any time during the calendar year. If a
person is a key employee as of December 31 of any year, the person is treated as
a specified employee for the 12-month period beginning on the first day of April
of the next calendar year. The determination as to whether the stock is publicly
traded on an established securities market or otherwise must be determined as of
the date of the Employee’s termination of employment.


ARTICLE 3
ATTORNEY’S FEES


In the event that the Executive incurs any attorney’s fees in protecting or
enforcing his rights under this Agreement, the Company shall reimburse the
Executive for such reasonable attorneys’ fees and for any other reasonable
expenses related thereto. Such reimbursement shall be made within thirty (30)
days following final resolution of the dispute or occurrence giving rise to such
fees and expenses.


ARTICLE 4
CONTINUATION OF COVERAGE OF INSURANCE PLANS


At the termination of any period of coverage provided above, the Executive shall
have the option to have assigned to him, at no cost and no apportionment of
prepaid premiums, any assignable insurance owned by the Company and relating
specifically to the Executive. The Company shall not be obligated to continue
the Executive’s participation in the Simmons First Endorsement Split-Dollar Life
Insurance Program or provide any alternative benefits to such program after
termination of the Executive’s employment, except as specifically provided
pursuant to the terms of the program documents governing such program.


ARTICLE 5
MITIGATION OF PAYMENT


The Company and the Executive agree that, following the termination of
employment by the Executive with Company, the Executive has no obligation to
take any steps whatsoever to secure other employment and such failure by the
Executive to search for or to find other employment upon termination from
Company shall in no way impact the Executive’s right to receive payment under
any of the provisions of this Agreement.


ARTICLE 6
DECISIONS BY COMPANY; FACILITY OF PAYMENT


Any powers granted to the Board hereunder may be exercised by a committee,
appointed by the Board, and such committee, if appointed, shall have general
responsibility for the administration and interpretation of this Agreement. If
the Board or the committee shall find that any person to whom any amount is or
was payable hereunder is unable to care for his affairs because of illness or
accident, or has died, then the Board or the committee, if it so elects, may
direct that any payment due him or his estate (unless a prior claim therefore
has been made by a duly appointed legal representative) or any part thereof be
paid or applied for the benefit of such person or to or for the benefit of his
spouse, children or other dependents, an institution maintaining or having
custody of such person, any other person deemed by the Board or committee to be
a proper recipient on behalf of such person otherwise entitled to payment, or
any of them, in such manner and proportion as the Board or committee may deem
proper. Any such payment shall be in complete discharge of the liability of the
Company therefor.







--------------------------------------------------------------------------------





ARTICLE 7
INDEMNIFICATION


The Company shall indemnify the Executive during his employment and thereafter
to the maximum extent permitted by applicable law for any and all liability of
the Executive arising out of, or in connection with, his employment by the
Company or membership on the Board; provided, that in no event shall such
indemnity of the Executive at any time during the period of his employment by
the Company be less than the maximum indemnity provided by the Company at any
time during such period to any other officer or director under an
indemnification insurance policy or the bylaws or charter of the Company or by
agreement.


ARTICLE 8
SOURCE OF PAYMENTS; NO TRUST


The obligations of the Company to make payments hereunder shall constitute an
unsecured liability of the Company to the Executive. Such payments shall be from
the general funds of the Company, and the Company shall not be required to
establish or maintain any special or separate fund, or otherwise to segregate
assets to assure that such payments shall be made, and neither the Executive nor
his designated beneficiary shall have any interest in any particular asset of
the Company by reason of its obligations hereunder. Nothing contained in this
Agreement shall create or be construed as creating a trust of any kind or any
other fiduciary relationship between the Company and the Executive or any other
person. To the extent that any person acquires a right to receive payments from
the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.


ARTICLE 9
REDUCTION IN BENEFITS, EXCISE TAX


In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Article 9,
would be subject lo the excise tax imposed by Section 4999 of the Code, then
Executive 1s payments and benefits will be either :
(a)
delivered in full, or



(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.
If a reduction in severance and other payments and benefits constituting
“parachute payments” is necessary so that benefits are delivered to a lesser
extent, reduction will occur in the following order: (i) reduction of cash
payments; (ii) cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Code Section 280G),
(iii) cancellation of accelerated vesting of equity awards, and (iv) reduction
of employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive’s equity awards.
Any determination required under this Article 9 will be made in writing by the
Company’s independent tax accountants engaged by the Company for general tax
purposes immediately prior to the Change in Control (the “Accountants”), whose
good faith determination will be conclusive and binding upon Executive and the
Company for all purposes. If the tax accounting firm so engaged by the Company
is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, or if such firm otherwise cannot perform the
calculations, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
For purposes of making the calculations, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Article 9.







--------------------------------------------------------------------------------





ARTICLE 10
SEVERABILITY


All agreements and covenants contained herein are severable, and in the event
any of them shall be held to be invalid by any competent court, this Agreement
shall be interpreted as if such invalid agreements or covenants were not
contained herein.


ARTICLE 11
ASSIGNMENT PROHIBITED


This Agreement is personal to each of the parties hereto, and neither party may
assign nor delegate any of his or its rights or obligations hereunder except as
specified in Article 16. Any attempt to assign any rights or delegate any
obligations under this Agreement shall be void.


ARTICLE 12
NO ATTACHMENT


Except as otherwise provided in this Agreement or required by applicable law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy, or similar process or
assignment by operation of law and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect.


ARTICLE 13
HEADINGS


The headings of articles, paragraphs and sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


ARTICLE 14
GOVERNING LAW


The parties intend that this Agreement and the performance hereunder and all
suits and special proceedings hereunder shall be construed in accordance with
and under and pursuant to the laws of the State of Arkansas, and that in any
action, special proceeding or other proceeding that may be brought arising out
of, in connection with, or by reason of this Agreement, the laws of the State of
Arkansas, shall be applicable and shall govern to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted.


ARTICLE I5
BINDING EFFECT


This Agreement shall be binding upon, and inure to the benefit of, the Executive
and his heirs, executors, administrators and legal representatives and the
Company and its permitted successors and assigns.


ARTICLE 16
MERGER OR CONSOLIDATION


The Company will not consolidate or merge into or with another corporation, or
transfer all or substantially all of its assets to another corporation (the
“Successor Corporation”) unless the Successor Corporation shall assume this
Agreement, and upon such assumption, the Executive and the Successor Corporation
shall become obligated to perform the terms and conditions of this Agreement.


ARTICLE 17
ENTIRE AGREEMENT


This Agreement expresses the whole and entire agreement between the parties with
referenced to the employment of the Executive and, as of the effective date
hereof, supersedes and replaces any prior employment agreement, understanding or
arrangement (whether written or oral) between the Company and the Executive.
Each of the parties hereto has relied on his or its own judgment in entering
into this Agreement.





--------------------------------------------------------------------------------





ARTICLE 18
NOTICES


All notices, requests and other communications to any party under this Agreement
shall be in writing and shall be given to such party at its address set forth
below or such other address as such party may hereafter specify for the purpose
by notice to the other party:




(a)
If to the Executive:    

Paul Kanneman
5801 Windmier Lane
Dallas, TX 75252




(b)
If to the Company:

Simmons First National Corporation
Attention: Chairman
501 Main Street
P.O. Box 7009
Pine Bluff, Arkansas 71611


Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this Article 18.


ARTICLE 19
MODIFICATION OF AGREEMENT


No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. No evidence of any waiver of modification
shall be offered or received in evidence at any proceeding, arbitration, or
litigation between the parties hereto arising out of or affecting this
Agreement, or the rights or obligations of the parties hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid. The parties
further agree that the provisions of this Article 19 may not be waived except as
herein set forth.


ARTICLE 20
TAXES


To the extent required by applicable law, the Company shall deduct and withhold
all necessary Social Security taxes and all necessary federal and state
withholding taxes and any other similar sums required by laws to be withheld
from any payments made pursuant to the terms of this Agreement. This term shall
be construed in conjunction with Article 9 and shall not supersede or modify it
in any way.







--------------------------------------------------------------------------------





ARTICLE 21
RECITALS


The Recitals to this Agreement are incorporated herein and shall constitute an
integral part of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.






                
EXECUTIVE:
/s/ Paul Kanneman
Paul Kanneman





                
SIMMONS FIRST NATIONAL CORPORATION
/s/ Robert Fehlman
Robert Fehlman, SEVP and CFO














